DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-10, 12-19 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: currently independent claims 1, 13 and 19 are allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations
“wherein the gate bond pad and the drain bond pad each have a respective longitudinal axis that extends in a second direction that crosses the first direction” in combination with the other required elements of claim 1;
“a first bond wire that is bonded to a surface of the gate bond pad at a first location on the gate bond pad that vertically overlaps an active region of the transistor device;… a second bond wire that is bonded to a surface of the drain bond pad at a second location on the gate bond pad that vertically overlaps the active region of the transistor device” in combination with the other required elements of claim 13; and
“an isolation material at a level that is between the first bond wire and the second bond wire in the first direction, the isolation material extending on and overlapping both the gate finger and the drain finger” in combination with the other required elements of claim 19.
Specifically, the limitations are material to the inventive concept of the application in hand to reduce the large phase differences due to the gate signal propagating across the full length of a long gate finger by feeding the gate signal to the gate fingers at an interior position of the gate interconnect.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOMING LIU/              Examiner, Art Unit 2812